Citation Nr: 0604188	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
fracture, simple, transverse process L4, currently rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1943 to June 
1946 and from October 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to an increased disability evaluation for 
fracture, simple, transverse process L4, currently rated as 
noncompensable.

Pursuant to a January 2006 motion and the Board's granting 
thereof in January 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


The veteran is service-connected for fracture, simple, 
transverse process L4, shown by the service medical records 
in 1945, and is in receipt of a noncompensable rating for 
such disability.  The veteran contends that his back 
disability is more severe than reflected by the currently 
assigned percentage rating.  Specifically, the veteran claims 
that he has pain and limitation of motion.  As such, he 
argues that he is entitled to a compensable evaluation for 
his service-connected back disability.   

On a March 2003 VA examination report, the examiner stated 
that the veteran's current symptoms were due to degenerative 
arthritis and degenerative disc disease over the lumbar 
region which was, in turn, attributed to the normal aging 
process rather than to the service-connected fracture, 
simple, transverse process L4.  In the report, the examiner 
noted that x-rays taken of the veteran's spine in "1950" 
did not show evidence of an old fracture over the lumbar 
area.  The Board notes that the examiner appears to be 
referring to findings on x-ray conducted in connection with a 
VA examination in October 1949.  The findings on this 
examination were provided to the service department in 
January 1951 when it was examining the veteran for extended 
active duty.  Those x-rays findings showed "no definite 
evidence of old or recent fracture."  

However, the examiner failed to address additional service 
medical records contained in the brown folder in the claims 
file which included x-ray results dated in October 1950 and 
December 1950.  The October 1950 report indicated 
asymmetrical facets at L2-3 and there was evidence of old 
trauma at L5-S1.  X-rays dated in December 1950 indicated an 
old fracture of the superior articular process of the first 
sacral segment on the left with probable fusion of the left 
lumbosacral joint.  

Private medical records dated July 1988 indicated that the 
veteran suffered from acute back pain, specifically facet 
joint syndrome with degenerative arthritis of the facets and 
marked sclerosis at L4-5.  September 1988 private MRI records 
indicated the veteran was positive for herniated disc at L4-
5, which should account for the L4 impingement on the right.  
Private records dated in June 1994 indicated an impression of 
degenerative disc disease at L5.  X-rays showed decreased 
disc hernia at L4-5 and L5-S1 with a compression fracture at 
L4.  The examiner did not address whether these findings were 
related to the service-connected fracture of L4 in service or 
to the x-ray findings in service dated in October and 
December 1950 during the veteran's extended period of active 
duty.  Accordingly, remand is required for clarification of 
the examiner's opinion that current back symptoms are due the 
aging process rather than an injury to the back involving L4 
in 1945 and/or findings on x-ray of the lumbar spine in 
October and December 1950 showing asymmetrical facets at L2-
3, evidence of old trauma at L5-S1, and an old fracture of 
the superior articular process of the first sacral segment on 
the left with probable fusion of the left lumbosacral joint.

Moreover, the Board notes that VA's Schedule for Rating 
Disabilities (Rating Schedule), as pertains to disabilities 
of the spine, has been amended twice during the pendency of 
the veteran's claim.  First, Diagnostic Code 5293 was amended 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  The  revised diagnostic code provides for 
the evaluation of  intervertebral disc syndrome (pre-
operatively or post- operatively) either on the total 
duration of incapacitating  episodes over the past 12 months 
or by combining under  38 C.F.R. § 4.25 separate evaluations 
of its chronic  orthopedic and neurologic manifestations 
along with  evaluations for all other disabilities, whichever 
method  results in the higher evaluation.  Second, effective 
September 26, 2003, the rating criteria for evaluating all 
spine disorders were amended.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003), see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  The veteran has not been notified of 
these regulatory changes and the RO has not yet considered 
the veteran's appeal under the revised Diagnostic Codes.   
See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 (November 19, 2003), 
citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Dudnick v. Brown, 10 Vet. App. 79 (1997).

Additionally, the veteran was last afforded a VA-authorized 
examination in March 2003.  In light of the veteran's 
statements describing sharp pain and loss of range of motion, 
as well as the changes in criteria governing the rating of 
back disabilities, the Board finds that a more contemporary 
examination is necessary to ascertain an accurate disability 
picture.  

Accordingly, the case is REMANDED for the following: 

1.  The veteran should be notified of the revisions of 
the portions of VA's Rating Schedule referable to rating 
back disabilities.  See 67 Fed. Reg. 54,345- 54,349 
(August 22, 2002) and 68 Fed. Reg. 51,454-51,458 (August 
27, 2003) (to include the recent corrections).  

2.  The veteran should be afforded a VA examination to 
determine the severity of his back disability.  The 
examiner should be provided with the appropriate 
examination worksheets, if any, or other methods 
currently employed by the RO to ensure that the examiner 
will address any aspects of the revised rating criteria, 
effective in September 2002 and September 2003, which 
need to be specifically addressed by an examiner in 
assessing the impairment resulting from the veteran's 
back disorder.  VA should forward the claims folder to 
the examiner for review and ask the examiner to confirm 
in his written report that he conducted such a review.  
Regarding the veteran's back disability, all studies 
deemed necessary to accurately evaluate the veteran's 
back disability should be performed, to include X-rays 
and range of motion studies in degrees.  

With regard to whether the veteran's current symptoms 
are the result of his service-connected back disorder, 
the examiner must address x-ray findings in service 
dated in October 1950 that indicated asymmetrical facets 
at L2-3 and evidence of old trauma at L5-S1 as well as 
x-ray findings in service dated in December 1950 which 
indicated an old fracture of the superior articular 
process of the first sacral segment on the left with 
probable fusion of the left lumbosacral joint.  The 
examiner must explain whether it is at least as likely 
as not that the veteran's current back symptoms and 
disability are due to the fracture of L4 diagnosed in 
service and the trauma shown by x-rays in October and 
December 1950.  The examiner must also address the 
following private medical records in explaining whether 
these private diagnoses were related to the veteran's 
service connected injury in 1945 and/or x-ray findings 
pertaining to that injury dated in October and December 
1950:

(a) July 1988 report indicating that the 
veteran suffered from acute back pain, 
specifically facet joint syndrome with 
degenerative arthritis of the facets and 
marked sclerosis at L4-5; 

(b) September 1988 private MRI records 
indicated the veteran was positive for 
herniated disc at L4-5, which should 
account for the L4 impingement on the 
right;

(c) June 1994 private records indicating 
an impression of degenerative disc 
disease at L5.  X-rays showed decreased 
disc hernia at L4-5 and L5-S1 with a 
compression fracture at L4.  

Regarding the degree of disability resulting from the 
veteran's service-connected back disability, the 
examiner should address the following: 

A.  In reporting range of motion, the examiner 
should specifically identify any excursion of 
motion accompanied by pain.  The examiner should be 
requested to identify any objective evidence of 
pain and to assess the extent of any pain.  The 
examiner should identify normal ranges of back 
motion and then state the veteran's actual passive 
and active ranges of low back motion in degrees.  
The extent of any incoordination, weakened movement 
and excess fatigability on use should be described.  
To the extent possible the functional impairment 
due to incoordination, weakened movement, and 
excess fatigability on use should be assessed in 
terms of additional degrees of limitation of 
motion.

B.  The examiner should also express an opinion 
concerning whether there would be additional limits 
on functional ability on repeated use or during 
flare-ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms of 
additional degrees of limitation of motion on 
repeated use or during flare-ups.  If this is not 
feasible, the examiner should so state.

C.  The examiner should specifically identify any 
evidence of neuropathy or other neurological 
deficit associated with the veteran's service-
connected back disability.  The examiner should 
elicit history concerning, if any, the frequency 
and duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.

D.  The examiner should describe all symptomatology 
of the veteran's back disability and all 
manifestations of such.  The rationale for all 
opinions expressed should also be provided.

3.  After completing the above, the increased rating 
claim should be re- adjudicated based on the entirety of 
the evidence.  The veteran's back disability should be 
evaluated under all applicable sets of criteria.  If the 
benefit sought on appeal is not granted to the veteran's 
satisfaction, he and his representative should be 
provided with a supplemental statement of the case.  An 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

